Citation Nr: 9920640	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-12 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for a psychiatric 
disability variously characterized as anxiety reaction, mixed 
psychoneurosis, and paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

A review of the claims folder shows that the veteran was 
diagnosed in service with psychoneurosis.  In a November 1945 
rating decision, the RO granted service connection for 
anxiety reaction, and assigned a 50 percent evaluation.  In a 
November 1947 rating decision the veteran's service connected 
psychiatric disability was described as "psychoneurosis 
mixed," and evaluated as 10 percent disabling.  In an April 
1951 rating decision, the RO characterized the veteran's 
service connected disability as "schizophrenia, mixed 
type," and increased the evaluation to 100 percent.  In a 
September 1992 rating decision, the RO described the 
veteran's service connected psychiatric disability as 
"schizophrenic reaction, paranoid type, partial remission," 
and reduced the evaluation to 70 percent effective from 
November 9, 1952.  In a January 1955 rating decision, the RO 
reduced the evaluation for schizophrenic reaction, paranoid, 
in partial remission from 70 to 50 percent disabling 
effective from February 13, 1956.

In a December 1957 rating decision the veteran's service-
connected disability was described as "schizophrenic 
reaction, paranoid type" and the evaluation was reduced to 
noncompensable effective February 4, 1958.  That 
determination was based on a VA examination reflecting no 
evidence of schizophrenia reaction.  

The veteran was accorded a VA mental disorders examination in 
August 1997.  The diagnoses were history of schizophrenia; 
paranoid type; pedophilia, same sex, young boys; and 
depressive disorder, not otherwise specified.  The examiner 
reported that the veteran met the DSM-IV criteria for 
depressive disorder.  He further stated that the veteran was 
diagnosed with schizophrenia in the past, but he did not 
manifest any schizophrenic process.  The examiner assigned a 
GAF (global assessment of function) score of 60.

The rating decisions in the decades since service have had 
the effect of establishing service connection for anxiety 
reaction, mixed type neurosis, mixed type schizophrenia, 
paranoid schizophrenia and schizophrenic reaction.  Baughman 
v. Derwinski, 1 Vet. App. 563 (1991).

It is unclear whether the depressive disorder diagnosed on 
the recent examination is part of the service connected 
psychiatric disability.  The examiner reported that the 
examination report was prepared without access to the entire 
claims folder.  The examiner assigned a GAF score of 60, 
which is suggestive of moderate social and industrial 
functioning.  DIAGNOSTIC and STATISTICAL MANUAL of MENTAL 
DISORDERS 32 (4th ed. 1994); see Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  The examiner did not specifically 
express an opinion as to the extent of disability resulting 
from the depressive reaction.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1997); see 38 C.F.R. 
§ 19.9 (1997).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for psychiatric 
disability since April 1997.  The RO 
should then take all necessary steps to 
obtain copies of those records and 
associate them with the claims folder.

2.  The veteran should then be afforded 
an appropriate examination in order to 
determine the severity of his service 
connected psychiatric disability.  The 
examiner should comment on the severity 
of each psychiatric disability 
identified, and also express an opinion 
as to the relationship between each such 
psychiatric disability and the service-
connected schizophrenia, anxiety 
reaction, or mixed type neurosis.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran and his 
representative may submit additional argument and evidence 
while this case is in a remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





